Exhibit 10.4
 

--------------------------------------------------------------------------------


 
FIRST AMENDMENT
 
TO
 
MASTER CRUDE OIL PURCHASE AND SALE CONTRACT
 
Dated Effective as of April 1, 2006
 
among
 


UTEXAM LIMITED,
AS SELLER,
 


 
AND
 


 
FRONTIER OIL AND REFINING COMPANY,
AS PURCHASER,
 


 
FRONTIER OIL CORPORATION,
AS GUARANTOR
 

 
 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO MASTER CRUDE OIL PURCHASE AND SALE CONTRACT
 
THIS FIRST AMENDMENT TO MASTER CRUDE OIL PURCHASE AND SALE CONTRACT (this “First
Amendment”) dated effective as of April 1, 2006, is among Utexam Limited, a
company incorporated under the laws of the Republic of Ireland (the “Seller”),
Frontier Oil and Refining Company, a Delaware corporation (the “Purchaser”), and
Frontier Oil Corporation, a Wyoming corporation (the “Guarantor”).
 
R E C I T A L S
 
A.           The Seller, the Purchaser and the Guarantor are parties to that
certain Master Crude Oil Purchase and Sale Contract dated as of March 10, 2006
(the “Agreement”) pursuant to which the Seller has agreed to sell and the
Purchaser has agreed to buy, in each case, subject to the terms and conditions
set forth therein, certain quantities of Crude Oil.
 
B.           The Seller, the Purchaser and the Guarantor have agreed to amend
certain provisions of the Agreement.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1. Defined Terms.  Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Agreement.  Unless
otherwise indicated, all section references in this First Amendment refer to
sections of the Agreement.
 
Section 2. Amendments to Agreement.
 
2.1 Amendments to Section 1.01.
 
(a) The definition of “CMA” is hereby amended to read as follows:
 
“CMA” shall mean for any calendar month (a) the average of the daily settlement
prices (expressed in United States Dollars per Barrel) for the first nearby or
prompt futures contract for West Texas Intermediate Crude Oil as traded on the
NYMEX (trading days only), or (b) in the event a Supply Contract utilizes a
reference or index price other than CMA to establish the Acquisition Cost, such
price as the Seller and the Purchaser shall mutually agree.


(b) The definition of “Initial Swap” is hereby amended to read as follows:
 
“Initial Swap” shall mean any initial Swap, as identified by a confirmation
number, applicable to a Batch of Crude Oil and shall include any Swap executed
under clauses (i), (ii) or (iii) of Section 2.01(f) which is not a Replacement
Swap.
 
2.2 Time for Execution of Swaps.  Clause (iv) of Section 2.01(b) is hereby
amended to read as follows and new clause (v) is added to Section 2.01(b):
 
(iv)  
Not sooner than the date of execution of a Deal Sheet, but in no event later
than the first (1st) Business Day of the Injection Month applicable to the Crude
Oil identified in each such Deal Sheet, Purchaser will consult with and advise
Seller with respect to its execution of one or more Swaps with the Swap Provider
as contemplated in clauses (i), (ii), (iii) and (iv) of Section 2.01(f);
provided, however, if Purchaser fails to consult with and advise Seller with
respect to any Swap, Seller may, on the first (1st) Business Day of the
Injection Month described above and throughout each trading day of such
Injection Month, proceed to execute such Ratable Swaps as defined in Section
2.01(f)(i).

 
(v)  
Notwithstanding the foregoing, if Purchaser shall advise Seller subsequent to
the first (1st) Business Day of the Injection Month, with respect to any Batch
or volumes that remain unhedged, then the Seller shall execute, in accordance
with Purchaser’s advice, Swaps with the Swap Provider as contemplated in clause
(ii) and clause (iii) of Section 2.01(f).

 
2.3 Time of Payment.  Section 2.01(d) is hereby amended to read as follows:
 
(d)           Seller shall cause to be provided to Purchaser an invoice for the
Purchase Price for each Batch of Crude Oil Delivered (including for the
avoidance of doubt, any amounts not Delivered as the result of Transportation
Allowances) in any Delivery Month no later than the 10th day of the calendar
month following such Delivery Month.  All payments under this Agreement by
Purchaser shall be made by wire transfer not later than 1:00 p.m. New York City
time in immediately available funds on the relevant Payment Date to:
 
 
Bank Name:
BNP Paribas New York

 
ABA Account:
0260-0768-9

 
Instructions:
For further credit to the account of Utexam Limited under Account No.
0200-605032-001 74 USD;



or such other account designated by Seller from time to time; provided, however,
any change in account shall not be effective until the third (3rd) Business Day
following Purchaser’s receipt of Seller’s designation of a new payment account.


2.4 Swaps.  Section 2.01(f) is hereby amended to read as follows:
 
(f) Swaps.  For purposes of this Agreement and the calculation of the Swap
Settlements, Seller agrees in consultation with Purchaser to execute Swaps
including Ratable Swaps, Injection Swaps and Off-take Swaps (as such terms are
defined below), or any combination thereof, relating to one or more Batches (or
other quantities) to be Delivered under this Agreement having the following
terms:
 
(i) “Ratable Swaps” shall be Swaps whereby (A) the Seller is the floating price
payor, as defined in the Master Agreement, for a quantity set forth in the
applicable Deal Sheets for the relevant Off-take Month; (B) such ratable Swaps
shall be executed each Business Day of the relevant Injection Month for
settlement during the originally scheduled Off-take Month in a quantity equal to
the quotient of 100 % of the quantity scheduled for such Off-take Month and the
number of Business Days in the relevant Injection Month; (C) the floating price
for any calculation period shall always be (unless otherwise agreed in writing
by the Purchaser) the arithmetic average of the settlement price per barrel of
West Texas Intermediate Light Sweet Crude Oil for each commodity business day in
such calculation period on the NYMEX of the futures contract corresponding to
the relevant Off-take Month during which delivery of such Batch (or other
quantities) is originally scheduled; and (D) the settlement date for such Swap
shall be the 20th day (or the nearest Business Day) of the calendar month
following the originally scheduled Off-take Month or, if Delivery is thereafter
delayed, the 20th day (or the nearest Business Day) of the calendar month
following the amended Off-take Month during which Delivery is then anticipated,
as evidenced by the amended Deal Sheet and Replacement Swap, if any, applicable
thereto.
 
(ii) “Injection Swaps” shall be Swaps related to the price of Barrels during the
Injection Month for which (A) Seller shall be the fixed price payor as defined
in the Master Agreement and shall receive a floating price, (B) the notional
volume associated with each Swap shall correspond to the number of Barrels to be
purchased by Seller during such Injection Month, (C) the floating price for any
calculation period shall always be (unless otherwise agreed in writing by
Purchaser) the arithmetic average of the settlement price per Barrel of West
Texas Intermediate Light Sweet Crude Oil for each commodity business day in such
calculation period on the NYMEX of the futures contract corresponding to the
Injection Month during which such Batch (or other quantities) is originally
purchased, and (D) the settlement date for such Swap shall be the 20th day (or
the nearest Business Day) of the calendar month following the originally
scheduled Off-take Month or, if delivery is thereafter delayed, the 20th day (or
the nearest Business Day) of the calendar month following the amended Off-take
Month during which Delivery is then anticipated, as evidenced by the amended
Deal Sheet and Replacement Swap, if any, applicable thereto; and
 
(iii) “Off-take Swaps” shall be Swaps related to the price of Barrels during the
originally scheduled Off-take Month for which (A) Seller shall be the floating
price payor as defined in the Master Agreement and shall receive a fixed price,
(B) the notional volume associated with each Swap shall correspond to the number
of Barrels to be Delivered during such Off-take Month, (C) the floating price
for any calculation period shall always be (unless otherwise agreed in writing
by Purchaser) the arithmetic average of the settlement price per Barrel of West
Texas Intermediate Light Sweet Crude Oil for each commodity business day in such
calculation period on the NYMEX of the futures contract corresponding to the
Off-take Month during which delivery of such Batch (or other quantities) is
originally scheduled, and (D) the settlement date for such Swap shall be the
20th day (or the nearest Business Day) of the calendar month following the
originally scheduled Off-take Month or, if Delivery is thereafter delayed, the
20th day (or the nearest Business Day) of the calendar month following the
amended Off-take Month during which Delivery is then anticipated, as evidenced
by the amended Deal Sheet and Replacement Swap, if any, applicable thereto.
 
(iv)  Each Swap under (ii) and (iii) shall be executed by the Seller as
coincident Swap transactions, and as such, shall generate a single confirmation
in accordance with the Master Agreement.
 
(v)   Each Swap under clauses (i), (ii), or (iii) above shall comply with the
terms and provisions of the Master Agreement.
 
2.5           Amendment to Section 2.03(a).  Section 2.03(a) is hereby deleted
in its entirety and the following inserted in lieu thereof:
 
(a) Each of Seller and Purchaser shall take such actions as shall be necessary
to properly nominate, schedule and confirm the delivery and receipt of Crude Oil
subject to each Transaction at the relevant Delivery Location in each Delivery
Month in compliance with applicable rules and regulations of the transporting
Pipeline(s).  Without limiting the foregoing, and to the extent the Delivery
Location for a Transaction is on the Spearhead Pipeline, Seller shall assign to
Purchaser, and Purchaser shall assume and accept, Seller's rights in the Crude
Oil transportation tariff applicable to the Spearhead Pipeline and the
associated portion of the Enbridge Pipeline that is located in the United
States, such rights currently derived from CCPS Transportation, LLC’s (“CCPS”)
Tariff No. 11 on file with the Federal Energy Regulatory Commission, as
supplemented, amended or replaced from time to time (the “CCPS
Tariff”).  Seller’s assignment and Purchaser's assumption of the foregoing
rights shall be limited to the Batches involved in a Transaction and shall be
evidenced by certificates acceptable as to form and substance by each of CCPS,
Seller and Purchaser.
 
2.6           Amendment to Section 2.03(b).  The second sentence of Section
2.03(b) is hereby deleted and the following inserted in lieu thereof:
 
In connection with Crude Oil purchased by Seller under the Supply Contracts for
resale to Purchaser in the Transactions, Purchaser shall act as Seller’s
representative in making all necessary ministerial arrangements with respect to
nominating and scheduling deliveries, executing certificates in respect of the
CCPS Tariff under Section 2.03(a), managing overall imbalance and cash-out
exposure, trade imbalances with other shippers on each Pipeline’s system, and
cash-out imbalances with transporters, including, taking actions to avoid or
mitigate pipeline and distribution system penalties associated with
transportation, distribution and delivery of Seller Crude Oil, including
monitoring for system alert or operational notices, communicating with the
Pipelines regarding operational matters that may affect imbalances or penalties,
and taking actions to comply with or respond to any of the foregoing and
handling any issues related thereto, and, in the event transportation of Seller
Crude Oil is interrupted or suspended by a transporting Pipeline, assisting in
arranging for storage of such Crude Oil on such terms and conditions as Seller
deems acceptable (all of the foregoing being referred to as the “Transportation
Activities”).  
 
Section 3. Miscellaneous.
 
3.1 Confirmation.  The provisions of the Agreement, as amended by this First
Amendment, shall remain in full force and effect following the effectiveness of
this First Amendment.
 
3.2 Ratification and Affirmation; Representations and Warranties.  Each party
hereby (a) acknowledges the terms of this First Amendment; and (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Transaction Document to which it is a party and
agrees that each Transaction Document to which it is a party remains in full
force and effect, except as expressly amended hereby, notwithstanding the
amendments contained herein.
 
3.3 Transaction Document.  This First Amendment is a “Transaction Document” as
defined and described in the Agreement and all of the terms and provisions of
the Agreement relating to Transaction Documents shall apply hereto.
 
3.4 Counterparts.  This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
3.5 No Oral Agreement.  This First Amendment, the Agreement and the other
Transaction Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or unwritten oral agreements of the parties.  There
are no subsequent oral agreements between the parties.
 
3.6 GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND APPLICABLE FEDERAL LAWS OF
THE UNITED STATES OF AMERICA.
 
[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.
 
UTEXAM LIMITED
 
By:  /s/ Thomas Woulfe
Name: Thomas Woulfe
Title:  Director




By:  /s/ Clive W. Christie
Name:  Clive W. Christie
Title:  Company Secretary




FRONTIER OIL AND REFINING COMPANY,
as Purchaser
 
By:  /s/ Michael C. Jennings
Michael C. Jennings
Executive Vice President – Chief Financial
Officer
 


FRONTIER OIL CORPORATION, as Guarantor
 
By: /s/ Doug S. Aron
       Doug S. Aron
       Vice President - Corporate Finance